Case 20-12571-amc           Doc 25    Filed 07/29/20 Entered 07/29/20 11:49:02              Desc Main
                                      Document     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

  In re:
                                                               Bankruptcy No. 20-12571-amc
  Sylvia Timberlake,
            Debtor,                                            Chapter 7

  Reverse Mortgage Solutions, Inc.,
                                                               Hearing Date: August 26, 2020
                                                               Hearing Time: 12:30 p.m.
           Movant,
                                                               Location: 900 Market Street,
  v.                                                           Philadelphia, PA 19107
  Sylvia Timberlake,
            Debtor/Respondent,
  Gary F. Seitz, Esquire,
           Trustee/Respondent,




       NOTICE OF MOTION, RESPONSE DEADLINE AND HEARING DATE
          Reverse Mortgage Solutions, Inc. has filed a Motion for Relief from the Automatic Stay
  pursuant to 11 U.S.C. §362(d)(1); for costs and disbursements of this action, and for such other
  and further relief as to the Court may deem just and proper.

           Your rights may be affected. You should read these papers carefully and discuss
           them with your attorney, if you have one in this bankruptcy case. (If you do not
           have an attorney, you may wish to consult an attorney.)


           1. If you do not want the court to grant the relief sought in the Motion or if you
              want the court to consider your views on the motion, then on or before August 13,
              2020, you or your attorney must filed a response to the Motion. (see Instructions
              on next page).

                  (a) File an answer explaining your position at: 900 Market Street, Philadelphia,
                      PA 19107

           If you mail your answer to the bankruptcy clerk’s office for filing, you must mail it early
           enough that it will be received on or before the dates stated above; and

                  (b) Mail a copy to the movant’s attorney:


                                                                                            20-12571-amc
                                                                                    TIMBERLAKE, SYLVIA
                                                                                                    MFR
Case 20-12571-amc       Doc 25    Filed 07/29/20 Entered 07/29/20 11:49:02              Desc Main
                                  Document     Page 2 of 2




               Charles G. Wohlrab, Esquire
               Robertson, Anschutz, Schneid & Crane LLC
               10700 Abbott’s Bridge Rd., Suite 170
               Duluth, GA 30097


        2. If you or your attorney do not take the steps described in paragraphs 1(a) and 19(b)
           above and attend the hearing, the court may enter an order granting the relief
           requested in the motion.

        3. A hearing on the Motion is scheduled to be held before Judge Ashely M. Chan on
           August 26, 2020, at 12:30 p.m. in Courtroom #4, United States Bankruptcy
           Court, 900 Market Street, Philadelphia, PA 19107. Unless the court orders
           otherwise, the hearing on this contested matter will be an evidentiary hearing.

        4. If a copy of the motion is not enclosed, a copy of the motion will be provided to you
           if you request a copy from the attorney named in paragraph 1(b).

        5. You may contact the Bankruptcy Clerk’s Office in Philadelphia at 215-408-2800 or
           Reading at 610-208-5040 to find out whether the hearing has been canceled because
           no one filed a response.




 Dated: July 29, 2020

                                                     Robertson, Anschutz, Schneid & Crane
                                                     LLC
                                                     Attorney for Secured Creditor
                                                     10700 Abbott’s Bridge Rd., Suite 170
                                                     Duluth, GA 30097
                                                     Telephone: (470) 321-7112
                                                     By: /s/ Charles G. Wohlrab
                                                     Charles G. Wohlrab, Esquire
                                                     PA Bar Number 314532
                                                     Email: cwohlrab@rascrane.com




                                                                                        20-12571-amc
                                                                                TIMBERLAKE, SYLVIA
                                                                                                MFR
